Citation Nr: 1039924	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the RO in 
Cleveland, Ohio.  In June 2008, the Board remanded the claims for 
further development.  The Board remanded these claims again in 
June 2009, while also denying service connection for post 
traumatic stress disorder (PTSD) and a right Achilles' tendon 
disability.  The appellant did not appeal the denials of service 
connection for PTSD or the right Achilles tendon disability.  
Those issues are no longer before the Board.  The issues of 
service connection for hearing loss and tinnitus return for 
appellate consideration.


FINDING OF FACT

Hearing loss and tinnitus are related to noise exposure in 
service. 


CONCLUSIONS OF LAW

1.  The appellant's hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The appellant's tinnitus was  incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

II. Service Connection

The appellant contends that he has hearing loss and tinnitus as a 
result of noise exposure that he suffered during service.  For 
the reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant contends that he has hearing loss which he feels is 
due to noise exposure in service.  Service connection for hearing 
loss may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

The appellant's VA treatment records contain a September 2004 
audiology consult.  He was diagnosed with sensorineural hearing 
loss, and the audiologist concluded that hearing loss was as 
likely as not related to military noise exposure.  The opinion 
was based on a history of military noise exposure in Vietnam in 
an armored division, in which he said he had been exposed to 
grenades, small arms, Howitzers, helicopters, and artillery nose.  
He also reported noise exposure in Cambodia.  The appellant also 
indicated that he had constant, bilateral tinnitus with a 
quacking noise. The Board determines that this opinion lacks 
probative value as it is based on an inaccurate factual premise, 
namely that the Veteran had combat service and was exposed to 
acoustic trauma.  

The Board remanded for a VA examination in June 2009.  The VA 
examination occurred in August 2009.  The examiner reviewed the 
Veteran's service records to include his July 1968 induction 
examination which showed hearing was within normal limits.  The 
examiner noted that a separation from service physical 
examination did not show hearing test results.  The appellant 
reported his tour of duty in Vietnam, where he stated that he was 
exposed to the firing of the M16, M79 and helicopter noise when a 
passenger, despite having an administrative MOS.  The appellant 
stated that his bunk area was close to the firing of howitzers.  
He reported that both his parents and his uncle complained of his 
impaired hearing when he returned home from service.  The 
appellant reported that after service he worked as a machine 
operator for Kelsey-Hayes for three to four years and a machine 
mechanic in different factories for thirty years.  He stated that 
wearing hearing protection was mandatory at all of these jobs.  
The appellant reported noise exposure at his home when mowing the 
lawn, but reported wearing ear protection.  The appellant denied 
a family history of hearing loss.  The appellant reported 
tinnitus in the form of a bilateral constant ringing, varying in 
frequency, with onset during military service.  The examiner 
indicated that this tinnitus was at least as likely as not 
related to service.  The examiner stated that, though his MOS was 
as a clerk, it would be difficult not to conclude that the 
appellant was exposed to hazardous noise.  The examiner concluded 
that, in the absence of a separation audiometry test, the 
appellant had at least as likely as not incurred tinnitus and 
hearing loss during service due to noise in Vietnam and exposure 
to normal training noises.  See also November 2009 VA examination 
report addendum.

Although the Board finds considerable inconsistencies in the 
Veteran's account of his period of service, the fact remains that 
the last VA audiological examination report yielded an opinion 
establishing a link between his current hearing loss and tinnitus 
and his non-combat duty as an administrative serviceman.  The 
opinion was not based on the Veteran's claimed combat service.  
Further, it was noted that he had a post-service history of noise 
exposure. In sum, the opinion contains a  well-reasoned rationale 
and is based on an accurate recitation of the veteran's history.  
The claims are granted.


ORDER

Entitlement to service connection for hearing loss is granted

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


